5835 Peachtree Corners East, D - Norcross, GA 30092 Telephone (770) 242-8723 Fax (770) 242-8639 Contacts Media: Deanne Eagle, Cameron Associates – 917-837-5866 Bill Wells, Guided Therapeutics – 770-242-8723 Investors: Alison Ziegler, Cameron Associates – 212-554-5469 Guided Therapeutics to Present at Sidoti & Company, LLC 2011 Micro-Cap Conference on Monday, January 10, 2011 NORCROSS, GA (January 6, 2011) – Guided Therapeutics, Inc. (OTCBB& OTCQB: GTHP), developer of the LightTouch™, a rapid, non-invasive and painless test for the early detection of cervical pre-cancer currently under review at the FDA, today announced that Mark L. Faupel, Ph.D., President and CEO, is scheduled to present a corporate overview at Sidoti & Company’s 2011 Micro-Cap Conference on Monday, January 10, 2011 at The Grand Hyatt Hotel in New York City. The Guided Therapeutics presentation is scheduled for 11:20 am Eastern Time.Management will also participate in a question and answer session following the presentation and one-on-one meetings throughout the day.The Company’s presentation will be available on its website www.guidedinc.com. About Guided Therapeutics Guided Therapeutics, Inc. (OTCBB& OTCQB: GTHP) is developing a rapid and painless testing platform for the early detection of disease based on its patented biophotonic technology that utilizes light to detect disease at the cellular level.The company’s first product, the LightTouch™, is a non-invasive device used to detect cervical disease instantly and at the point of care.In a multi-center clinical trial, with women at risk for cervical disease, the LightTouch was able to detect cervical cancer up to two years earlier than conventional modalities.LightTouch is designed to provide an objective result at the point-of-care, thereby improving the management of cervical disease.Guided Therapeutics has also entered into a partnership with Konica Minolta Opto to develop a non-invasive test for Barrett’s Esophagus using the LightTouch technology platform. For more information, visit: www.guidedinc.com. The Guided Therapeutics LightTouch™ Non-invasive Cervical Cancer Detection Device is an investigational device and is limited by federal law to investigational use. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995. A number of the matters and subject areas discussed in this news release that are not historical or current facts deal with potential future circumstances and developments. The discussion of such matters and subject areas is qualified by the inherent risks and uncertainties surrounding future expectations generally and also may materially differ from Guided Therapeutics’ actual future experience involving any of or more of such matters and subject areas. Such risks and uncertainties include: the early stage of products in development, the uncertainty of market acceptance of products, the uncertainty of development or effectiveness of distribution channels, the intense competition in the medical device industry, the uncertainty of capital to develop products, the uncertainty of regulatory approval of products, dependence on licensed intellectual property, as well as those that are more fully described from time to time under the heading “Risk Factors” in Guided Therapeutics’ reports filed with the SEC, including Guided Therapeutics’ Annual Report on Form 10-K for the fiscal year ended December 31, 2009 and subsequent quarterly reports. # # #
